COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-10-140-CV
 
 
RAYMOND E.
LUMSDEN                                                                   APPELLANT
 
                                                             V.
 
AMANDA M.
LUMSDEN                                                                      APPELLEES
AND JOHN DOE
 
                                                        ----------
 
FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION[1] AND
JUDGMENT
 
------------
 
On May 6, 2010, we notified appellant, in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $175 filing fee was paid. 
See Tex. R. App. P. 42.3(c). 
Appellant has not paid the $175 filing fee.  See Tex. R. App. P. 5, 12.1(b).
Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court=s order of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
 
PER CURIAM
 
PANEL: 
MCCOY, DAUPHINOT, and MEIER, JJ.
 
DELIVERED: 
July 15, 2010 




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No.
07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).